Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-4 and 7-8 in the reply filed on 04/08/2022 is acknowledged. For clarity, the Requirement for Restriction/Election mailed on 02/11/2022 incorrectly cited claims 7-8 as directed to invention II. Claims 7-8 are directed to invention I and will be included in subsequent prosecution. 
Claims 5-6 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/08/2022.


Response to Arguments
This Office Action is in response to the applicant’s amendments and remarks filed on 10/26/2021 and 04/08/2022. This Action is made FINAL.
Claims 1-4 and 7-8 are pending for examination.

Regarding the Means plus function invocation under 35 U.S.C. §112(f), the examiner finds the amendment(s) to the claim(s) filed 10/26/2021 do not provide sufficient structure to overcome the means plus function invocation. Specifically, the generic place holders “a control unit”, “a brake device”, “a brake force applying device”, “a pressurization/depressurization device” and “a driving operation device”, as recited in the claims are not well-known structures within the art.
Although applicant’s remarks clearly indicate the intention to avoid claim interpretation under 35 U.S.C. § 112(f), the limitations fail to recite sufficient structure to perform the claimed function and applicant has not presented a persuasive argument showing that the generic placeholders are well-understood and sufficient structures to perform the claimed function. The lack of recitation of “means” or “step” in the claims is irrelevant because the claims recite generic placeholders coupled to functional language, and do not provide sufficient well-known structure (see Claim Interpretation section, below). 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

In order to avoid claim interpretation under 35 U.S.C. § 112(f), the examiner recommends amending the claim language to recite well-understood structures within the art, such as:
“an ECU”, as supported by Page 11, lines 21-24 of the specification, instead of “a control unit”.
“a hydraulic brake”, as supported by Page 6, line 22 to Page 7, line 1 of the specification, instead of “a brake device including a brake force applying device”.
“a pump and a hydraulic circuit”, as supported by Page 25, lines 16-21 of the specification, instead of “a pressurization/depressurization device”.
“a steering wheel, an accelerator pedal, a brake pedal, or a lever”, as supported by Page 10, lines 5-11 of the specification, instead of “a driving operation device”. 

Regarding the rejection of claims 5-6 under 35 U.S.C. §112(b), applicant’s arguments have been considered but are deemed moot in view of applicant’s election of claims 1-4 and 7-8.

Regarding the rejection of claims 1-4 and 7-8 under 35 U.S.C §103, applicant’s arguments have been fully considered and are not persuasive. In the remarks, applicant argued the following points. The examiner respectfully disagrees for at least the reasons outlined below each point. 
Regarding points a-d, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See below for responses specific to each argument. 

“Sato does not describe or suggest that the brake lamp is turned on or blinked”, (Remarks, page 8)
Regarding point a, Sato was not relied upon to teach the brake lamp is turned on. Previously Kurahashi was relied upon to teach a brake lamp and turning a brake lamp on (see previous Office Action). Applicant’s amendments necessitated a new grounds of rejection using Watanabe. See point c, below. Further, as amended, claim 1 does not recite that a brake lamp is blinked. 

“Kurahashi does not describe or suggest that the control unit turns on or off the brake lamp in response to a hydraulic pressure in the hydraulic circuit”, (Remarks, page 8)
Regarding point b, Kurahashi was not relied upon to teach “the control unit turns on or off the brake lamp in response to a hydraulic pressure in the hydraulic circuit”. Watanabe was relied upon to teach this limitation. See point c, below. 

“Watanabe does not describe or suggest that (1) the brake lamp is turned on when no braking force is applied to the vehicle by maintaining the hydraulic pressure within a predetermined range (i.e. between the first threshold and the second threshold), (2) the control device executes the pressurization process and the pressure reduction process to control the pressurization / depressurization device in an intermittent manner so as to blink the brake lamp, and (3) the brake lamp is turned on after the vehicle is stopped or when wheel deceleration of the tire is equal to or lower than 0”, (Remarks, page 9)
Regarding point c, Watanabe teaches a brake lamp 60 is turned on when the hydraulic pressure is determined to be not smaller than a threshold value B, i.e. equal to or larger than a threshold value B at step S22 of FIG. 4 (Watanabe, see at least FIG. 2: (60); FIG. 4; ¶[0069]; ¶[0070]). Watanabe also teaches the hydraulic braking units 28lf, 28rf, 28lr, and 28rr apply a respective brake pad to a respective brake rotor attached to a tire of the vehicle when the hydraulic pressure is not smaller than threshold A in step S14 of FIG. 3, i.e. equal to or larger than threshold value A (Watanabe see at least FIG. 1; FIG. 3; ¶[0011]; ¶[0036]; ¶[0053]). Finally, Watanabe teaches hydraulic pressure threshold B for turning brake lamp 60 on is lower than hydraulic pressure threshold A for actuating the brakes (Watanabe, see at least ¶[0073]). Therefore, Watanabe teaches turning the brake lamp on and not applying a braking force to the vehicle when the hydraulic pressure is above threshold B but below threshold A, i.e. “(1) the brake lamp is turned on when no braking force is applied to the vehicle by maintaining the hydraulic pressure within a predetermined range (i.e. between the first threshold and the second threshold)”. 
Regarding “(2) the control device executes the pressurization process and the pressure reduction process to control the pressurization / depressurization device in an intermittent manner so as to blink the brake lamp”, claim 1 as amended does not recite this limitation. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., (2) the control device executes the pressurization process and the pressure reduction process to control the pressurization / depressurization device in an intermittent manner so as to blink the brake lamp) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Finally, Watanabe was not relied upon to teach “(3) the brake lamp is turned on after the vehicle is stopped or when wheel deceleration of the tire is equal to or lower than 0”. Kurahashi was relied upon to teach this limitation. Kurahashi teaches the automatic strop controller 122 implements the vehicle light controls, equivalent to the pressurization process that actuates the vehicle’s lights, after the vehicle is brought to a stop and placed in a park state (Kurahashi, see at least FIG.1; FIG. 12A; FIG. 12B; ¶[0225]; ¶[0234]; ¶[0235). See rejection under 35 U.S.C. 103 below for additional details. 

“Yamamoto does not disclose that (1) the brake lamp is turned on when no braking force is applied to the vehicle by maintaining the hydraulic pressure within a predetermined range (i.e. between the first threshold and the second threshold), (2) the brake lamp is blinked according to the hydraulic pressure, and (3) the driver is determined to be in the abnormal state”, (Remarks, page 9)
Regarding point d, Yamamoto was not relied upon to teach “(1) the brake lamp is turned on when no braking force is applied to the vehicle by maintaining the hydraulic pressure within a predetermined range (i.e. between the first threshold and the second threshold), (2) the brake lamp is blinked according to the hydraulic pressure, and (3) the driver is determined to be in the abnormal state”. Watanabe is used to teach “(1) the brake lamp is turned on when no braking force is applied to the vehicle by maintaining the hydraulic pressure within a predetermined range (i.e. between the first threshold and the second threshold)”, see point c, above. 
Regarding “ (2) the brake lamp is blinked according to the hydraulic pressure”, claim 1 as amended does not recite this limitation, specifically blinking the brake lamp. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the brake lamp is blinked according to the hydraulic pressure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Finally, Yamamoto was not relied upon to teach “and (3) the driver is determined to be in the abnormal state”. Sato was used to disclose this limitation. Sato discloses the electronic control unit 20 performs processing for stopping vehicle V at a road shoulder if the driver fails to respond to the request to terminate autonomous driving by operating the operation device 8 in a case where the driver has lost consciousness (Sato, see at least FIG. 12; ¶[0057]). See rejection under 35 U.S.C. §103 below for additional details.

“Claims 2-4 likewise are submitted to be patentable over any combination of Sato, Kurahashi, Watanabe, and Yamamoto at least for their dependence from Claim 1”, (Remarks, page 10)
Regarding point e, for at least the reasons outlined above regarding the rejection of independent claim 1, the rejection of dependent claims 2-4 under 35 U.S.C. §103 is maintained. 

“Claims 7 and 8 depend from Claim 1, which is submitted to be patentable over Sato, Kurahashi, and Watanabe for at least the reasons set forth above. Shimizu does not remedy the deficiencies of Sato, Kurahashi, and Watanabe... 

Claims 7 and 8 likewise are submitted to be patentable over Sato, Kurahashi, Watanabe, and Shimizu at least for their dependence from Claim 1”, (Remarks, page 11)
Regarding point f, for at least the reasons outlined above regarding the rejection of independent claim 1, the rejection of dependent claims 7-8 under 35 U.S.C. §103 is maintained. 


Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“unit”, “device”) that is coupled with functional language (“for applying”, “configured to”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows:
“a control unit for steering, accelerating and decelerating a vehicle” recited in claim(s) 1, 2, 3, 4, 7, 8. 
“a brake device for applying a brake force to the vehicle” recited in claim(s) 1.
“a brake force applying device for applying a brake force to a wheel of the vehicle” in claim(s) 1.
“a pressurization / depressurization device configured to change the hydraulic pressure in the hydraulic circuit” in claim(s) 1. 
“a driving operation device configured to receive an operation input from a driver” in claim(s) 2.

For the purposes of examination, the examiner will take a control unit as part of a program implemented by a processor using instructions stored in a memory, based on FIG. 1, and the following excerpt(s):
Page 11, lines 21-24: “The control unit 15 may consist of an electronic control unit (ECU) including a CPU, a ROM, a RAM, and the like. The control unit 15 executes various types of vehicle control by executing arithmetic processes according to a computer program executed by the CPU.…”.

Additionally, for the purposes of examination, the examiner will take a brake device including a brake force applying device as a physical device that induces a stopping force on a vehicle, based on FIG. 3, FIG. 4, and the following excerpt(s):
Page 6, line 22 to Page 7, line 1: “…The brake device 4 is a device that applies a brake force to the vehicle, and may include a brake caliper that presses a brake pad against a brake rotor, and an electrically actuated hydraulic cylinder that supplies hydraulic pressure to the brake caliper…”.

Further, for the purposes of examination, the examiner will take a pressurization/depressurization device as a pump that provides pressure to the hydraulic circuit i.e. pressurization and a valve that releases pressure from the hydraulic circuit i.e. depressurization, or equivalent, based on FIG. 3, FIG. 4, and the following excerpt(s):
Page 25, lines 16-21: “The pressurizing / depressurizing device 83 includes a master cylinder 91, a retaining solenoid valve 92, a pressure reducing solenoid valve 93, a reservoir tank 94, and a pump 95. The master cylinder 91, the retaining solenoid valve 92, the pressure reducing solenoid valve 93, the brake force applying device 84, and the pump 95 are connected by piping which is filled with brake oil to form a hydraulic circuit 99”.

Finally, for the purposes of examination, the examiner will take  a driving operation device as a sensor to detect when a driver operates a steering wheel, an accelerator pedal, a brake pedal, a shift lever, a parking brake, or equivalent, based on FIG. 1 and the following excerpt(s):
Page 10, lines 5-11: “The driving operation device 10 receives an input operation performed by the driver to control the vehicle. The driving operation device 10 may include a steering wheel, an accelerator pedal, and a brake pedal. Further, the driving operation device 10 may include a shift lever, a parking brake lever, and the like. Each element of the driving operation device 10 is provided with a sensor for detecting an operation amount of the corresponding operation. The driving operation device 10 outputs a signal indicating the operation amount to the control unit 15”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2018/0046185 A1) in view of Watanabe et al. (US 2013/0211668 A1), Kurahashi et al. (US 2017/0120887 A1), and Yamamoto (US 2007/0132310 A1) , henceforth known as Sato, Watanabe, Kurahashi, and Yamamoto, respectively.
Sato, Watanabe, Kurahashi, and Yamamoto were first cited in a previous Office Action. 

Regarding claim 1, Sato discloses:
A vehicle control system configured for autonomous driving, comprising: 
(Sato, 
See at least FIG. 1; ¶[0008];
Where FIG. 1 illustrates a control system for an autonomous driving vehicle (A vehicle control system configured for autonomous driving))

a control unit for steering, accelerating, and decelerating a vehicle;  
(Sato, 
See at least FIG. 1: (20); FIG. 4; ¶[0031]: (electronic control unit 20 controls steering, braking, and drive power); ¶[0042]: (ROM, RAM, CPU);
Where electronic control unit 20 (a control unit) controls the steering, drive power, i.e. acceleration, and braking for vehicle V (for steering, accelerating and decelerating a vehicle) using ROM 21, RAM 22, and CPU 23, i.e. a program implemented by a processor using instructions stored in a memory (112(f) structure))

5a brake device for applying a brake force to the vehicle; and 
(Sato, 
See at least FIG. 1; ¶[0031]: (electronic control unit 20 controls actuators 7, including a braking actuator to brake the vehicle);
Where the electronic control unit 20 controls a braking operation of vehicle V using a braking actuator that operates a braking system of vehicle V (a brake device for applying a brake force to the vehicle) where the braking system must include a physical braking system to stop vehicle V (112(f) structure))

wherein the control unit is configured to execute a stop process by which the vehicle is parked in a prescribed stop area when it is detected that the control unit or a driver has become incapable of properly maintaining a traveling state of the vehicle, […].
(Sato, 
See at least FIG. 12: (207); ¶[0051]: (driver does not operate device despite request, vehicle automatically stops at a road shoulder, in case driver has lost consciousness); 
Where in step 207 of FIG. 12 the electronic control unit 20 performs processing for stopping vehicle V at a road shoulder (wherein the control unit is configured to execute a stop process by which the vehicle is parked in a prescribed stop area) if the driver fails to respond to the request to terminate autonomous driving by operating the operation device 8 in a case where the driver has lost consciousness (when it is detected that the control unit or a driver has become incapable of properly maintaining a traveling state of the vehicle)).

Sato fails to disclose a brake lamp and wherein the brake device includes a hydraulic circuit, a brake force applying device for applying a brake force to a wheel of the vehicle in response to a hydraulic pressure in the hydraulic circuit, and a pressurization / depressurization device configured to change the hydraulic pressure in the hydraulic circuit, wherein the brake force applying device is configured to apply a brake force to a wheel of the vehicle when the hydraulic pressure in the hydraulic circuit is equal to or higher than a second threshold, wherein the control unit is configured to turn on the brake lamp when the hydraulic pressure is equal to or higher than a first threshold which is lower than the second threshold and turn off the brake lamp when the hydraulic pressure is lower than the first threshold, and wherein the control unit executes the pressurization process after the vehicle is parked to control the pressurization / depressurization device so as to cause the hydraulic pressure to be equal to or higher than the first threshold and lower than the second threshold, the limitations bolded for emphasis. 

However, in the same field of endeavor, Watanabe teaches:
a brake lamp;
(Watanabe, 
See at least FIG. 1: (42); FIG. 2: (42), (60); ¶[0042];
Where the vehicle includes brake lamp 60 (a brake lamp))

wherein the brake device includes a hydraulic circuit, a brake force applying device for applying a brake force to a wheel of the vehicle in response to a hydraulic pressure in the hydraulic circuit, and a pressurization / depressurization device configured to change the hydraulic pressure in the hydraulic circuit, 
(Watanabe, 
See at least FIG. 1; FIG. 2; ¶[0032]; ¶[0035]; ¶[0036]; ¶[0038]; 
Where braking device 20 includes (wherein the brake device includes) hydraulic pipelines 24 and 26 in a hydraulic system (a hydraulic circuit), hydraulic braking units 28lf, 28rf, 28lr, and 28rr where for each braking unit a respective brake pad is applied to a respective brake rotor based on the hydraulic pressure from hydraulic lines 24 and 26 (a brake force applying device for applying a brake force to a wheel of the vehicle in response to a hydraulic pressure in the hydraulic circuit, 112(f) structure), and a brake actuator 27 that utilizes a pressure control valve and a pump to change the pressure in the hydraulic system (and a pressurization / depressurization device configured to change the hydraulic pressure in the hydraulic circuit, 112(f) structure))

wherein the brake force applying device is configured to apply a brake force to a wheel of the vehicle when the hydraulic pressure in the hydraulic circuit is equal to or higher than a second threshold, 
(Watanabe, 
See at least FIG. 1; FIG. 2; FIG. 3; ¶[0011]: (applies brakes when pressure is greater than a threshold value); ¶[0036]: (braking process); ¶[0053]: (threshold value); ¶[0073]: (threshold B lower than threshold A);
Where the hydraulic braking units 28lf, 28rf, 28lr, and 28rr apply a respective brake pad to a respective brake rotor attached to a tire of the vehicle (wherein the brake force applying device is configured to apply a brake force to a wheel of the vehicle) when the hydraulic pressure is not smaller than threshold A in step S14 of FIG. 3, i.e. equal to or larger than threshold value A (when the hydraulic pressure in the hydraulic circuit is equal to or higher than a second threshold), where threshold value B is set to be lower than threshold value A, i.e. threshold value A is larger than threshold value B)

wherein the control unit is configured to turn on the brake lamp when the hydraulic pressure is equal to or higher than a first threshold which is lower than the second threshold and turn off the brake lamp when the hydraulic pressure is lower than the first threshold, and 
(Watanabe, 
See at least FIG. 1; FIG. 2; FIG. 4; ¶[0035]: (control device 42 controls brake actuator 27); ¶[0041]: (control device 42, ECU); ¶[0069]: (pressure greater than threshold B, turns on brake lamp 60); ¶[0070]: (pressure smaller than threshold B, tuns off brake lamp 60); ¶[0073]: (threshold B lower than threshold A);
Where the control device 42, implemented as an ECU (wherein the control unit, 112(f) structure) turns on the brake lamp 60 when the hydraulic pressure is determined to be not smaller than a threshold value B, i.e. equal to or larger than a threshold value B at step S22 of FIG. 4 (is configured to turn on the brake lamp when the hydraulic pressure is equal to or higher than a first threshold), where threshold B is lower than threshold A (which is lower than the second threshold), and turns off the brake lamp 60 if the hydraulic pressure is determined to be smaller than threshold value B (and turn off the brake lamp when the hydraulic pressure is lower than the first threshold)).

wherein the control unit executes the pressurization process [after the vehicle is parked] to control the pressurization / depressurization device so as to cause the hydraulic pressure to be equal to or higher than the first threshold [and lower than the second threshold].
(Watanabe, 
See at least FIG. 1; FIG. 2; FIG. 4; ¶[0035]: (control device 42 controls brake actuator 27); ¶[0041]: (control device 42, ECU); ¶[0069]: (pressure greater than threshold B, turns on brake lamp 60); 
Where the control device 42 (wherein the control unit) controls brake actuator 27 which adjusts the pressure in the hydraulic lines (executes the pressurization process [...] to control the pressurization / depressurization device) which enables the hydraulic pressure to be equal to or larger than threshold value B (so as to cause the hydraulic pressure to be equal to or higher than the first threshold [...])).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Sato with the feature of turning on a brake lamp based on a hydraulic pressure threshold of a brake device of Watanabe because “In this manner, the control device 42 (and the braking device 20 and the vehicle 10 provided with the same) judges whether the braking operation is input based on the hydraulic pressure of the master cylinder 23 detected by the hydraulic sensor 40… According to this, the presence of the input of the braking operation can be detected only by using the hydraulic sensor 40 used for another application without providing a sensor for detecting the depression amount of the brake pedal 21, so that the device configuration can be made simple. Also, by detecting the hydraulic pressure of the master cylinder 23, the hydraulic pressure generated by the depression of the brake pedal 21 can be detected” (Watanabe, ¶[0057]). That is, detecting the hydraulic pressure to energize a brake lamp utilizes a sensor that serves a different purpose, eliminating the need for a separate brake pedal sensor and also providing an indication of a brake pedal operation amount. 

The combination of Sato and Watanabe fails to teach executing the pressurization process after the vehicle is parked and causing the hydraulic pressure to be equal to or higher than the first threshold and lower than the second threshold, the limitations bolded for emphasis.

However, in the same field of endeavor, Kurahashi teaches:
[wherein the control unit executes the... process] after the vehicle is parked [...].
(Kurahashi, 
See at least FIG. 1: (122), (161), (163L), (163R), (164L), (164R); FIG. 12A; FIG. 12B; ¶[0068]: (automatic stop controller 122 implemented as ECU); ¶[0225]: (automatic stop controller 122 starts automatic stop control at time T232); ¶[0234]: (time T236 holds vehicle in parked state after stop); ¶[0235]: (time T237 hazard lights flash);
Where the automatic stop controller 122, implemented as an ECU ([wherein the control unit]), implements the vehicle light controls, equivalent to the pressurization process that actuates the vehicle’s light ([executes the... process]) after the vehicle is brought to a stop and placed in a park state (after the vehicle is parked [...])).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Sato and Watanabe with the feature of a keeping a brake lamp on after a vehicle is parked of Kurahashi because “…if the user presses the hazard switch 171 to bring the hazard lights into the flashing state, it is predicted that the user will wish to flash the hazard lights regardless of the execution of automatic stop control. The hazard light controller 161 causes the hazard lights to continue to flash even after the automatic stop control has been completed (the time T206 in FIG. 6A, the time T217 in FIG. 8A, the time T237 in FIG. 12A), thus reducing or preventing the awkward feeling that the user experiences” (Kurahashi, ¶[0248]).

The combination of Sato, Watanabe, and Kurahashi fails to teach causing the hydraulic pressure to be equal to or higher than the first threshold and lower than the second threshold, the limitations bolded for emphasis. 

However, in the same field of endeavor, Yamamoto teaches:
[wherein the control unit executes the pressurization process... to control the pressurization / depressurization device so as to cause the hydraulic pressure to be equal to or higher than the first threshold] and lower than the second threshold.
(Yamamoto, 
See at least FIG. 1; FIG. 2; FIG. 3; ¶[0032]: (ECU 200 controls pressure increasing valves, pressure decreasing valves, and motor); ¶[0049], ¶[0050]: (maintains pressure above lower limit and below upper limit);
Where the ECU 200 ([wherein the control unit]) controls the motor 32 and various valves in order to maintain pressure in a hydraulic brake system described in detail in ¶[0026] ([executes the pressurization process... to control the pressurization / depressurization device]) in order to maintain the hydraulic pressure above the lower limit ([so as to cause the hydraulic pressure to be equal to or higher than the first threshold]) and below the upper limit (and lower than the second threshold)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Sato, Watanabe, and Kurahashi with the feature maintaining a hydraulic pressure of a brake system higher than a first threshold and lower than a second threshold of Yamamoto so that when the pressure is above an upper limit “…the motor 32 is stopped to reduce its power consumption, heat generation, and operating noise” (Yamamoto, ¶[0049]) and because “…If the accumulator pressure is below the lower limit value (Yes in step S16), the pressure of the accumulator 50 must be increased immediately to avoid deterioration in braking performance…” (Yamamoto, ¶[0050]).


Regarding claim 2, Sato, Watanabe, Kurahashi, and Yamamoto teach the vehicle control system according to claim 1. Sato further discloses:
further comprising a driving operation device configured to receive an operation input from a driver, wherein the control unit maintains the [hydraulic pressure to be equal to or higher than the first threshold and lower than the second threshold] until an operation input is applied to the driving operation device.
(Sato, 
See at least FIG. 1: (8), (20); FIG. 12: (204), (205); ¶[0032]: (operation device 8, a lever, a steering wheel, an accelerator pedal, and a brake pedal); ¶[0070]: (driver operates operation device 8 to terminate autonomous driving);
Where operation device 8 is at least one of a lever, a steering wheel, an accelerator pedal, and a brake pedal (further comprising a driving operation device, 112(f) structure), configured to be operated by the driver (configured to receive an operation input from a driver) and where the electronic control unit 20 maintains an autonomous vehicle state until the driver operates operation device 8, terminating the autonomous vehicle state (wherein the control unit maintains the [...] until an operation input is applied to the driving operation device)).

Additionally, Yamamoto further teaches:
[... wherein the control unit maintains the] hydraulic pressure to be equal to or higher than the first threshold and lower than the second threshold [...].
(Yamamoto, 
See at least FIG. 1; FIG. 2; FIG. 3; ¶[0032]: (ECU 200 controls pressure increasing valves, pressure decreasing valves, and motor); ¶[0049], ¶[0050]: (maintains pressure above lower limit and below upper limit);
Where the ECU 200 ([... wherein the control unit]) controls the motor 32 and various valves in order to maintain pressure in a hydraulic brake system described in detail in ¶[0026] in order to maintain the hydraulic pressure above the lower limit ([maintains the] hydraulic pressure to be equal to or higher than the first threshold) and below the upper limit (and lower than the second threshold)).


Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sato, Watanabe, Kurahashi, and Yamamoto as applied to claims 1 and 2, above, and in further view of Shimizu et al. (US 2016/0375897 A1), henceforth known as Shimizu. 
Shimizu was first cited in a previous Office Action. 

Regarding claim 3, Sato, Watanabe, Kurahashi, and Yamamoto teach the vehicle control system according to claim 1. Kurahashi further teaches:
wherein the control unit is configured to [shift a shift range of an automatic transmission of the vehicle to a parking range] before turning on the brake lamp when the vehicle is brought to a stop in the stop process.
(Kurahashi, 
See at least FIG. 1: (122); FIG. 12A; FIG. 12B; ¶[0068]: (automatic stop controller 122, ECU); ¶[0224]: (time T231 to time 232 automatic stop controller performs determination period); ¶[0225]: (time 232 automatic stop controller 122 performs automatic stop control);
Where the automatic stop controller 122 performs a determination period from T231 to T232 (the control unit is configured to […]) prior to initiating the hazard light control at T232 when the vehicle is decelerated during the automatic stop control (before turning on the brake lamp when the vehicle is brought to a stop in the stop process)).

The combination of Sato, Watanabe, Kurahashi, and Yamamoto fails to explicitly teach the control unit is configured to shift a shift range of an automatic transmission of the vehicle to a parking range, the limitation bolded for emphasis. 

However, in the same field of endeavor, Shimizu teaches:
[wherein the control unit is configured to] shift a shift range of an automatic transmission of the vehicle to a parking range [... when the vehicle is brought to a stop in the stop process].
(Shimizu, 
See at least FIG. 1: (10), (5), (15), (22); FIG. 2: (S109b); ¶[0022]: (ECU 10); ¶[0024]: (automatically shift to parking mode and engage parking brake);
Where the ECU 10 in combination with vehicle controllers 15 ([wherein the control unit is configured to]) automatically shifts the vehicle into a parking mode (shift a shift range of an automatic transmission of the vehicle to a parking range) during the auto parking process ([... when the vehicle is brought to a stop in the stop process])). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Sato, Watanabe, Kurahashi, and Yamamoto with the feature of automatically shifting a vehicle to park and engaging a parking brake of Shimizu because “…step S109b executes the operation for more stably fixing the vehicle” (Shimizu, ¶[0032]), where shifting to a parking mode and engaging a parking brake more stably fixes the vehicle.


Regarding claim 4, Sato, Watanabe, Kurahashi, and Yamamoto teach the vehicle control system according to claim 1. 
wherein the control unit is configured to [shift a shift range of an automatic transmission device of the vehicle to a parking range, and engage a parking brake device of the vehicle] before turning on the brake lamp when the vehicle is brought to a stop in a stop maintain process.
(Kurahashi, 
See at least FIG. 1: (122); FIG. 12A; FIG. 12B; ¶[0068]: (automatic stop controller 122, ECU); ¶[0224]: (time T231 to time 232 automatic stop controller performs determination period); ¶[0225]: (time 232 automatic stop controller 122 performs automatic stop control);
Where the automatic stop controller 122 performs a determination period from T231 to T232 (wherein the control unit is configured to [...]) prior to initiating the hazard light control at T232 when the vehicle is decelerated during the automatic stop control (before turning on the brake lamp when the vehicle is brought to a stop in a stop maintain process)).

The combination of Sato, Watanabe, Kurahashi, and Yamamoto fails to teach the control unit is configured to shift a shift range of an automatic transmission device of the vehicle to a parking range, and engage a parking brake device of the vehicle, the limitation bolded for emphasis. 

However, in the same field of endeavor, Shimizu teaches:
[wherein the control unit is configured to] shift a shift range of an automatic transmission device of the vehicle to a parking range, and engage a parking brake device of the vehicle [...when the vehicle is brought to a stop in a stop maintain process].
(Shimizu, 
See at least FIG. 1: (10), (5), (15), (22); FIG. 2: (S109b); ¶[0022]: (ECU 10); ¶[0024]: (automatically shift to parking mode and engage parking brake);
Where the ECU 10 in combination with vehicle controllers 15 ([wherein the control unit is configured to]) automatically shifts the vehicle into a parking mode (shift a shift range of an automatic transmission device of the vehicle to a parking range) and automatically engages a parking brake (and engage a parking brake device of the vehicle) during the auto parking process ([...when the vehicle is brought to a stop in a stop maintain process])). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Sato, Watanabe, Kurahashi, and Yamamoto with the feature of automatically shifting a vehicle to park and engaging a parking brake of Shimizu because “…step S109b executes the operation for more stably fixing the vehicle” (Shimizu, ¶[0032]), where shifting to a parking mode and engaging a parking brake more stably fixes the vehicle.


Regarding claim 7, Sato, Watanabe, Kurahashi, and Yamamoto teach the vehicle control system according to claim 2. Kurahashi further teaches:
wherein the control unit is configured to [shift a shift range of an automatic transmission of the vehicle to a parking range] before turning on the brake lamp when the vehicle is brought to a stop in the stop process.
(Kurahashi, 
See at least FIG. 1: (122); FIG. 12A; FIG. 12B; ¶[0068]: (automatic stop controller 122, ECU); ¶[0224]: (time T231 to time 232 automatic stop controller performs determination period); ¶[0225]: (time 232 automatic stop controller 122 performs automatic stop control);
Where the automatic stop controller 122 performs a determination period from T231 to T232 (the control unit is configured to […]) prior to initiating the hazard light control at T232 when the vehicle is decelerated during the automatic stop control (before turning on the brake lamp when the vehicle is brought to a stop in the stop process)).

The combination of Sato, Watanabe, Kurahashi, and Yamamoto fails to explicitly teach the control unit is configured to shift a shift range of an automatic transmission of the vehicle to a parking range, the limitation bolded for emphasis. 

However, in the same field of endeavor, Shimizu teaches:
[wherein the control unit is configured to] shift a shift range of an automatic transmission of the vehicle to a parking range [... when the vehicle is brought to a stop in the stop process].
(Shimizu, 
See at least FIG. 1: (10), (5), (15), (22); FIG. 2: (S109b); ¶[0022]: (ECU 10); ¶[0024]: (automatically shift to parking mode and engage parking brake);
Where the ECU 10 in combination with vehicle controllers 15 ([wherein the control unit is configured to]) automatically shifts the vehicle into a parking mode (shift a shift range of an automatic transmission of the vehicle to a parking range) during the auto parking process ([... when the vehicle is brought to a stop in the stop process])). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Sato, Watanabe, Kurahashi, and Yamamoto with the feature of automatically shifting a vehicle to park and engaging a parking brake of Shimizu because “…step S109b executes the operation for more stably fixing the vehicle” (Shimizu, ¶[0032]), where shifting to a parking mode and engaging a parking brake more stably fixes the vehicle.


Regarding claim 8, Sato, Watanabe, Kurahashi, and Yamamoto teach the vehicle control system according to claim 2. Kurahashi further teaches:
wherein the control unit is configured to [shift a shift range of an automatic transmission device of the vehicle to a parking range, and engage a parking brake device of the vehicle] before turning on the brake lamp when the vehicle is brought to a stop in a stop maintain process.
(Kurahashi, 
See at least FIG. 1: (122); FIG. 12A; FIG. 12B; ¶[0068]: (automatic stop controller 122, ECU); ¶[0224]: (time T231 to time 232 automatic stop controller performs determination period); ¶[0225]: (time 232 automatic stop controller 122 performs automatic stop control);
Where the automatic stop controller 122 performs a determination period from T231 to T232 (wherein the control unit is configured to [...]) prior to initiating the hazard light control at T232 when the vehicle is decelerated during the automatic stop control (before turning on the brake lamp when the vehicle is brought to a stop in a stop maintain process)).

The combination of Sato, Watanabe, Kurahashi, and Yamamoto fails to teach the control unit is configured to shift a shift range of an automatic transmission device of the vehicle to a parking range, and engage a parking brake device of the vehicle, the limitation bolded for emphasis. 

However, in the same field of endeavor, Shimizu teaches:
[wherein the control unit is configured to] shift a shift range of an automatic transmission device of the vehicle to a parking range, and engage a parking brake device of the vehicle [...when the vehicle is brought to a stop in a stop maintain process].
(Shimizu, 
See at least FIG. 1: (10), (5), (15), (22); FIG. 2: (S109b); ¶[0022]: (ECU 10); ¶[0024]: (automatically shift to parking mode and engage parking brake);
Where the ECU 10 in combination with vehicle controllers 15 ([wherein the control unit is configured to]) automatically shifts the vehicle into a parking mode (shift a shift range of an automatic transmission device of the vehicle to a parking range) and automatically engages a parking brake (and engage a parking brake device of the vehicle) during the auto parking process ([...when the vehicle is brought to a stop in a stop maintain process])). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Sato, Watanabe, Kurahashi, and Yamamoto with the feature of automatically shifting a vehicle to park and engaging a parking brake of Shimizu because “…step S109b executes the operation for more stably fixing the vehicle” (Shimizu, ¶[0032]), where shifting to a parking mode and engaging a parking brake more stably fixes the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishibashi et al. (JP 2008037218 A) teaches a vehicle control device for controlling one's own vehicle so that it can be stopped safely even when an emergency abnormal condition occurs where a driver is difficult to drive the vehicle. When the driver does not respond via a microphone 18 to calling via a loud speaker 16, a CUP 41 determines that the driver is unconscious (S1-S2:YES). When the vehicle 2 is determined to travel on the lane of the most left-hand side (S5:YES) based on the navigation map information and one's own vehicle position data stored in a map information DB 25, CUP 41 urgently stops the vehicle 2 at the left end of the road by drive-controlling the brake 73, engine 74, transmission 75, and steering driving section 76 via a vehicle ECU (Electronic Control Unit) 71 (S6-S8) while making an appeal to other surrounding vehicles that the emergency abnormal condition occurs in the vehicle 2 and it urgently stops by blinking and lighting ramps such as the brake ramp or left direction indicator via the vehicle ECU 71.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-W (0830-1600) & Th (0830-1400).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668